NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 25 November 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 7, 11-12, 14-15, and 23 have been cancelled.
Claims 1-6, 8-10, 13, 16-22, and 24-28 are currently pending and considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a joint isolation element in claims 3, 6, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The joint isolation element of claims 3, 6, and 13 has been interpreted as covering the corresponding structure of an elastic band as defined in paragraph [0033] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Andrews on 10 February 2021

The application has been amended as follows: 
To the claims as filed on 25 November 2020,
Claim 1 has been deleted and replaced with the following:
An exercise device, comprising: 

a retraction assembly positioned on the inside of the housing and including a plurality of retraction wheels positioned coaxial to one another along a longitudinal axis around which each of the plurality of retraction wheels is rotatable independently from the other of the plurality of retraction wheels, 
a plurality of cords, each of the plurality of retraction wheels winding a respective cord of the plurality of cords with a portion of each of the plurality of cords extending through the housing to the outside; and 
a plurality of receptacles, wherein each of the plurality of receptacles is attached to a respective cord of the plurality of cords outside the housing, and thereby operatively connected to a respective retraction wheel of the plurality of retraction wheels, wherein each of the plurality of receptacles is biased towards a retracted position by its respective retraction wheel and configured to engage a portion of a finger of an individual; wherein
each of the plurality of retraction wheels is biased in a rotational direction independent of one another, 
each of the plurality of receptacles is configured to be independently moved to an extended position against a substantially constant bias force provided by the respective retraction wheel around which the respective cord is wound, and 
the housing includes a base defining (i) a front surface for engagement with one or more fingers of the individual when engaged with a respective receptacle of the plurality of receptacles during retraction of one or more of the plurality of receptacles and (ii) an inner -3-Application Number: 16/178,722Amendment Dated:November 25, 2020Reply to Office Action of: September 4, 2020indented surface over which each of the plurality of 

Claim 2, line 3, “each respective retraction wheel” has been amended to --each respective retraction wheel of the plurality of retraction wheels--

Claim 3, line 4, “comprising” has been amended to --further comprising--

Claim 5, line 5, “the housing base” has been amended to --the base of the housing--
Claim 5, line 6, “the receptacles” should read --the plurality of receptacles--

Claim 6 has been deleted and replaced with the following:
An exercise device, comprising: 
an elongate housing extending in a longitudinal direction and defining an outer surface; 
a longitudinally extending retraction assembly defining an axis of rotation around which each of a plurality of wheels is rotatable-4-Application Number: 16/178,722Amendment Dated:November 25, 2020 Reply to Office Action of: September 4, 2020independent of the other of the plurality of wheels, the retraction assembly being concealed within the elongate housing; 
a plurality of cords, wherein each of the plurality of cords is wound around a respective wheel of the plurality of wheels with a portion of each of the plurality of cords extending outside the elongate housing; 
a plurality of receptacles, wherein each of the plurality of receptacles is attached to a respective cord of the plurality of cords and positioned outside the elongate 
a joint isolation element extending longitudinally along the outer surface of the elongate housing, wherein 
the outer surface of the elongate housing includes a base portion that extends longitudinally and transversely from one end to an opposite front surface configured to engage the jointed body parts during retraction of the plurality of receptacles when each of the jointed body parts is engaged with a respective receptacle of the plurality of receptacles, 
the front surface of the elongate housing transitions inward to a top indented surface of the elongate housing over which the plurality of cords passes toward the plurality of receptacles, 
the elongate housing includes a rear riser portion extending from the base portion in the direction of the top indented surface, the rear riser portion terminating at an upper position above the top indented surface, 
the joint isolation element is positioned along the front surface of the elongate housing, and 
as the plurality of receptacles are repositioned extended away from the elongate housing, each of the plurality of receptacles is subject to a substantially constant inward bias from the retraction assembly at all positions of extension.  

Claim 8, lines 2-3, “each respective receptacle” has been amended to --each of the plurality of receptacles--
Claim 8, lines 3-4, “each respective wheel” has been amended to --each respective wheel of the plurality of wheels--

Claim 9, lines 2-3, “each wheel” has been amended to --each of the plurality of wheels--

Claim 10, lines 2-3, “each wheel” has been amended to --each of the plurality of wheels--

Claim 13 has been deleted and replaced with the following:
An exercise device, comprising: 
a housing extending in a longitudinal direction and delimiting an inside from an outside; 
a plurality of receptacles, each of the plurality of receptacles being configured to receive a jointed body part and being positioned to the outside of the housing; 
a longitudinally extending retraction assembly concealed within the inside of the housing defining an axis of rotation around which each of a plurality of wheels is rotatable independent of the other wheels in the plurality of wheels; -6-Application Number: 16/178,722 Amendment Dated:November 25, 2020 Reply to Office Action of: September 4, 2020 
a plurality of cords with each of the plurality of cords being wound around one of the plurality of wheels with a portion of each of the plurality of cords extending outside the housing and being attached to one of the plurality of receptacles; 
a joint isolation element extending longitudinally along an outer surface of the elongate housing, wherein 

as one or more of the plurality of receptacles is repositioned away from the housing, each of the one or more of the plurality of receptacles is subject to said substantially constant inward bias from the retraction assembly, and
the housing includes a longitudinally extending base portion defining a front surface configured to engage with the jointed body parts during retraction of one or more of the plurality of receptacles, and the joint isolation element is positioned extending along the front surface and is selectively engageable by one or more of the jointed body parts of the individual.  


Claim 16 has been deleted and replaced with the following:
The exercise device of claim 13, wherein the housing includes an inner surface over which each of the plurality of cords passes toward the plurality of receptacles and a rear riser portion extending transversely from the base portion past the inner surface, and wherein a portion of each of the plurality of wheels-7-Application Number: 16/178,722Amendment Dated:November 25, 2020Reply to Office Action of: September 4, 2020 is situated within the rear riser portion of the housing and each of the plurality of cords exits the housing through the rear riser portion of the housing tangentially from said portion of each of the plurality of wheels around which each respective cord of the plurality of cords is wound.  

Claim 17 has been cancelled.

Claim 19, line 2, “is sandwiched” has been amended to --is respectively sandwiched--

Claim 20, line 3, “each of the flanges” has been amended to --each of the two spaced apart flanges--

Claim 21 has been deleted and replaced with the following:
The exercise device of claim 6, wherein each of the plurality of wheels is respectively located between two opposite brackets, a rotationally fixed shaft portion of one of the two opposite brackets extends coaxially into the respective wheel of the plurality of wheels that is located between the two opposite brackets, and a wound spring is coaxially coiled -8-Application Number: 16/178,722Amendment Dated:November 25, 2020Reply to Office Action of: September 4, 2020between said rotationally fixed shaft portion and an internal circumference within the respective wheel of the plurality of wheels.  

Claim 22 has been deleted and replaced with the following:
The exercise device of claim 6, wherein the retraction assembly comprises a plurality of brackets rotationally fixed to one another, wherein 
each of the plurality of wheels abuts one of the plurality of brackets, wherein a shaft portion of the respective one of the plurality of brackets extends axially through the respective wheel of the plurality of wheels, the shaft portion includes a slot positioned axially within the respective wheel of the plurality of wheels through which it extends, a wound spring is coaxially coiled between the shaft portion and 

Claim 24, lines 1-2, “each of the retraction wheels” has been amended to --each of the plurality of retraction wheels--
Claim 24, line 2, “is sandwiched” has been amended to --is respectively sandwiched--

Claim 25 has been deleted and replaced with the following:
The exercise device of claim 24, wherein 
at least one of the two axially spaced apart flanges is formed on a bracket with an axially extending rotationally fixed shaft with a portion of the rotationally fixed shaft extending into the respective wheel of the plurality of wheels, 
the portion of the rotationally fixed shaft incudes a slot located within the respective wheel of the plurality of wheels into which the portion extends, and 
-9-Application Number: 16/178,722Amendment Dated:November 25, 2020Reply to Office Action of: September 4, 2020a wound spring is coaxially coiled between the portion of the rotationally fixed shaft and an internal circumference within the respective wheel of the plurality of wheels and the wound spring is attached to said slot.

Claim 26 has been deleted and replaced with the following:
The exercise device of claim 13, wherein 
each of the plurality of wheels is respectively located between two opposite brackets, 

a wound spring is coaxially coiled between said rotationally fixed shaft portion and an internal circumference within the respective wheel of the plurality of wheels.  

Claim 27, lines 1-2, “each of the respective cords” has been amended to --each of the plurality of cords--

Claim 28, lines 1-2, “each of the respective cords” has been amended to --each of the plurality of cords--
Claim 28, line 2, “the riser portion” has been amended to --a riser portion--

Reasons for Allowance
Claims 1-6, 8-10, 13, 16, 18-22, and 24-28
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a retraction assembly comprising a plurality of wheels, a plurality of cords, a plurality of receptacles, a joint isolation element, and a housing as claimed.
The closest prior art of record to Kuhlman (US Patent No. 3782719) teaches an exercise device comprising a housing, a retraction assembly with a plurality of wheels, a plurality of cords, a plurality of receptacles, and a joint isolation element, but does not teach the plurality of wheels in the orientation as claimed, the structure of the housing as claimed as having a base 
The closest prior art of record to Shaw (US Patent No. 7137936) teaches an exercise device having a housing, a retraction assembly with a plurality of wheels, a plurality of cords, and a plurality of receptacles, but does not teach a joint isolation element or the structure of the housing as claimed having a base portion and a riser portion, or the plurality of cords extending out of the riser portion as claimed.
The closest prior art of record to Beenken (US Patent No. 5451191) teaches an exercise device having a housing, a retraction assembly comprising a plurality of wheels, a plurality of cords, a plurality of receptacles, and a joint isolation element, but does not teach the plurality of wheels in the orientation as claimed, the structure of the housing having a base portion or a riser portion, or concealing the retraction assembly within the housing, of the plurality of cords being wound around the plurality of wheels.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784